          Case 1:18-cv-03165-PAC Document 50
                                          48 Filed 08/27/20
                                                   08/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               Southern District of New York

                                                   )
  Peyton Holdings, LLC                             )
                                                   )
                        Plaintiff,                 )
                                                   )
                 v.                                ) Case No. 1:18-cv-3165
                                                   )
  Clover Aviation Company,                         )
  Hayman Woodward, and Leonardo Freitas,           )
                      Defendants.                  )
                                                   )

                    Revised [Proposed] Order on Plaintiff’s Damages for Summary
               Judgment



        WHEREAS, Plaintiff Peyton Holdings, LLC (“Peyton”) having moved pursuant to

Federal Rule of Civil Procedure 56 for Summary Judgment against Clover Aviation Company,

Hayman Woodward and Leonardo Freitas (together “Defendants”) which Motion for Summary

Judgment was granted in part in an Opinion and Order dated July 24, 2020 (ECF 44),

                                                 August
                                   27th day of ______________,
        IT IS HEREBY ORDERED this ______                       2020, that Judgment is

entered against the Defendants for:

        1) monthly rent installments, engine reserve payments, minimum monthly engine

            reserves, APU payments, and late charges (“Rent-Related Charges”) through July 30,

            2020 in the amount of $2,266,978.64; and
  Case 1:18-cv-03165-PAC Document 50
                                  48 Filed 08/27/20
                                           08/11/20 Page 2 of 2




2) maintenance expenses and repairs on the Aircraft (“Maintenance Expenses”) through

   July 30, 2020 in the amount of $657,837.51.



   Dated: New York, New York              SO ORDERED

          August 27 2020
       __________,

                                          ________________________
                                          PAUL A. CROTTY
                                          United States District Judge




                                      2
